 

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 1 of 9_

   
 
    

soUTHERN DISTRICT oF NEW YORK iiLl.jC;~R@NlCALLYFlLED

I'DOCX'.
mont s ltr-.D:

L__.

. , \ ` 4:
UNITED sTATEs DISTRICT coURT“ \DOLUP~LNI
l
\
\

 

  

._'

UNITED STATES OF AMERICA

   

_ v' ._

VICTOR MONES CORO,

a/k/a “\/'ictor Mones,” § g mm l 4@

Defendant
--X

COUNT ONE
(Conspiracy to Violate and Evade the Foreign Narcotics Kingpin
Designation Act and the Kingpin Act Regulatlons)

The Grand Jury charges:

l. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun and committed. out of the
jurisdiction of any particular state or district of the United
States, VICTOR MONES CORO, a/k/a “Victor Mones,” the defendant,
and others known and unknown, at least one of whom is expected to
be first brought to and arrested in the Southern District of New
York, knowingly and willfully combined, conspired, confederated,
and agreed together and with each other to violate one or more of
the provisions of the Foreign Narcotics Kingpin Designation Act

(“Kingpin Act”) and related Kingpin Act regulations.

 

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 2 of 9

2. It was a part and an object of the conspiracy that
VICTOR MONES CORO, a/k/a “Victor Mones,” the defendant, and others
known and unknown, would and did engage and attempt to engage in
transactions and dealings by a United States person, and within
the United States, in property and interests in property of one or
more foreign persons designated as Specially Designated Narcotics
Traffickers by the Secretary of the Treasury pursuant to Title 21,
United States Code, Section l904(b), in violation of Title 21,
United States Code, Section l904(c)(l), and Title 3l, Code of
Federal Regulations, Sections 598.203(a) and 595.406.

3. It was further a part and an object of the
conspiracy' that VICTOR. MONES CORO, a/k/a “Victor Mones,” the
defendant, and others known and unknown, would and did engage and
attempt to engage in transactions and dealings by a United States
person, and within the United States, that evaded and avoided, and
had. the effect of evading and avoiding, one or more of the
prohibitions contained in the Kingpin Act, in violation of Title
21, United States Code, Section l904(c)(2), and Title 31, Code of
Federal Regulations, Section 598.204.

4. It was further a part and an object of the
conspiracy that VICTOR. MONES CORO, a/k/a “Victor Mones,” the
defendant, and others known and unknown, would and did engage and

attempt to engage in transactions and dealings by one or more

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 3 of 9

United States persons who were officers, directors, and agents of
an entity -- to wit, an agent of SVMI Solutions LLC and MONES CORO
acting as an agent of American Charter Services LLC -- and within
the United States, in property and interests in property of one or
more foreign persons designated as Specially Designated Narcotics
Traffickers by the Secretary of the Treasury pursuant to Title 21,
United States Code, Section 1904(b), in violation of Title 21,
United States Code, Sections l904(c)(l) and l906(a)(2), and Title
31, Code of Federal Regulations, Sections 598.203(a) and 598.406.

5. It was further a part and an object of the
conspiracy' that VICTOR_ MONES CORO, a/k/a “Victor Mones,” the
defendant, and others known and unknown, would and did engage and
attempt to engage in transactions and dealings by one or more
United States persons who were officers, directors, and agents of
an entity »- to wit, an agent of SVMI Solutions LLC and MONES CORO
acting as an agent of American Charter Services LLC -- and within
the United States, that evaded and avoided, and had the effect of
evading and avoiding, one or more of the prohibitions contained in
the Kingpin Act, in violation of Title 21, United States Code,
Sections l904(c)(2) and l906(a)(2), and Title 31, Code of Federal

Regulations, Section 598.204.

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 4 of 9

Overt Act

6. In furtherance of the conspiracy and to effect the
illegal objects thereof, VICTOR MONES CORO, a/k/a “Victor Mones,”
the defendant, committed the following overt act, among others:

a. On or about September 6, 2018, MONES CORO used
a U.S.~based bank account in the name of American Charter Services
LLC to transfer approximately $30,000 in connection with private
charter services for a Specially Designated Narcotics Trafficker
designated pursuant to the Foreign Narcotics Kingpin Designation
ACt.
(Title 21, United States Code, Sections l904(c)(l)-(2) and
l906(a)(l)-(2); Title 18, United States Code, Section 3238;
Title 31, Code of Federal Regulations, Sections 598.203(a),

598.204, and 598.406.)

COUNT TWO
(Prohibited Transactions in Violation of the Foreign Narcotics
Kingpin Designation Act and the Kingpin Act Regulations)

The Grand Jury further charges:

7. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun. and committed out of the
jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders

is expected to be first brought to and arrested in the Southern

 

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 5 of 9

District of New York, VICTOR MONES CORO, a/k/a “Victor Mones,” the
defendant, knowingly‘ engagedq attempted. to engage, and. aided,
abetted, and caused others to engage and attempt to engage in
transactions and dealings by one or more United States persons who
were officers, directors, and agents of an entity -- to wit, MONES
CORO acting as an agent of American Charter Services LLC -- and
within the United States, in property and interests in property of
one or more foreign persons designated as Specially Designated
Narcotics Traffickers by the Secretary of the Treasury pursuant to
Title 21, United States Code, Section l904(b).
(Title 21, United States Code, Sections l904(c)(l) and
l906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 3l, Code of Federal Regulations, Sections 598.203(a)

and 598.406.)

COUNT THREE

(Evasion of the Foreign Narcotics Kingpin Designation Act and
the Kingpin Act Regulations)

The Grand Jury further charges:

8. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun. and committed out of the
jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders

is expected to be first brought to and arrested in the Southern

 

 

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 6 of 9

District of New York, VICTOR MONES CORO, a/k/a “Victor Mones,” the
defendant, knowingly' engagedq attempted. to engage, and. aided,
abetted, and caused others to engage and attempt to engage in
transactions and dealings by one or more United States persons who
were officers, directors, and agents of an entity -- to wit, MONES
CORO acting as an agent of American Charter Services LLC -- and
within the United States, that evaded and avoided, and had the
effect of evading and avoiding, one or more of the prohibitions
contained in the Kingpin Act.
(Title 21, United States Code, Sections l904(c)(2) and
l906(a)(2); Title 18, United States Code, Sections 3238 and 2;

and Title 3l, Code of Federal Regulations, Section 598.204.)

COUNT FOUR

(Prohibited Transactions in Violation of the Foreign Narcotics
Kingpin Designation Act and the Kingpin Act Regulations)

The Grand Jury further charges:

9. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun and. committed out of the
jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern

District of New York, VICTOR MONES CORO, a/k/a “Victor Mones,” the

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 7 of 9

defendant, knowingly engaged, attempted to engage, and. aided,
abetted,'and caused others to engage and attempt to engage in
transactions and dealings by a United States person who was an
officer, director, and agent of an entity -- to wit, an agent of
SVMI Solution LLC -- and within the United States, in property and
interests in property of one or more foreign persons designated as
Specially Designated Narcotics Traffickers by the Secretary of the
Treasury pursuant to Title 21, United States Code, Section l904(b).
(Title 21, United States Code, Sections l904(c)(l) and
l906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 3l, Code of Federal Regulations, Sections 598.203(a)

and 598.406.)

COUNT FIV'E

(Evasion of the Foreign Narcotics Kingpin Designation Act and
the Kingpin Act Regulations)

The Grand Jury further charges:

lO. From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, _Russia, the Dominican Republic, and
elsewhere, and. in an offense begun. and. committed_ out of the
jurisdiction of any particular state or district of the United
States and for which at least one of two or more joint offenders
is expected to be first brought to and arrested in the Southern
District of New York, VICTOR MONES CORO, a/k/a “Victor Mones,” the

defendant, knowingly engagedq attempted. to engage, and. aided,

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 8 of 9

abetted, and caused others to engage and attempt to engage in
transactions and dealings by a United States person who was an
officer, director, and agent of an entity -- to wit, an agent of
SVMI Solution LLC -- and within the United States, that evaded and
avoided, and had the effect of evading and avoiding, one or more
of the prohibitions contained in the Kingpin Act.

(Title 21, United States Code, Sections l904(c)(2) and

l906(a)(2); Title 18, United States Code, Sections 3238 and 2;
and Title 31, Code of Federal Regulations, Section 598.204.)

Mj é_ru¢w~ § .@»M»

/FoREPERsoN GEOFFRM 96 BERMAN
United States Attorney

 

Case 1:19-Cr-00144-AKH Document 6 Filed 03/01/19 Page 9 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ V. e-

VICTOR MONES CORO,
a/k/a “Victor Mones,”

Defendant.

 

INDICTMENT

(Zl U.S.C. §§ 1904, l906; and
18 U.S.C. §§ 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

MMJL Foreperson.
,?//WW/ W%L/T/ /¢%/ @r/;? dow
jj //M~

 

 

 

